The record in this case contains the preliminary proceedings had before the justice of the peace. The affidavit and warrant of arrest, the indorsement of the clerk of the circuit court, the returns of the sheriff, and the order of the justice at the preliminary hearing as well as the affidavits of the witnesses who were examined on the hearing. All this has no place in this record and should not have been incorporated therein.
The indictment charged the defendant (appellant) with the offense of murder in the first degree and was returned into open court on November 22, 1935, and duly filed on that day.
The case was tried on the 4th day of December, 1935, and resulted in the conviction of the defendant of the offense of manslaughter in the first degree, and the jury fixed his punishment at imprisonment for nine years. The court rendered judgment of conviction and duly sentenced defendant to imprisonment in the penitentiary for nine years in accordance with the verdict of the jury. This appeal was taken from said judgment.
The given and refused charges are set out in this record. There is no bill of exceptions, nor oral charge of the court, in the absence of which the special refused charges cannot be considered. The only question for determination on this appeal is the regularity of the proceedings in the court below as shown by the record. Upon examination, we find the record regular in all respects and without error. The judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.